IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-22-00330-CR

GERRICK OLIVER,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee



                            From the 85th District Court
                                Brazos County, Texas
                          Trial Court No. 19-00795-CRF-85


                            MEMORANDUM OPINION

       Appellant Gerrick Oliver’s notice of appeal and a motion for extension of time to

file the notice of appeal were filed in this Court on October 10, 2022. The district clerk’s

record, filed on October 19, 2022, reflects that judgments were signed on July 22, 2022.

No motion for new trial was filed. Oliver’s appeal is, therefore, untimely, and we lack

jurisdiction to consider his appeal. See TEX. R. APP. P. 26.2(a).

       The appellate court may extend the time to file an appeal if, within fifteen days

after the deadline for filing the notice of appeal, the party: (a) files in the trial court the
notice of appeal, and (b) files in the appellate court a motion for extension of time to file

a notice of appeal. Id. 26.3. Oliver’s motion to extend the time for filing the notice of

appeal was filed beyond that fifteen-day period. See Olivo v. State, 918 S.W.2d 519, 523

(Tex. Crim. App. 1996).

        Accordingly, this appeal is dismissed for lack of jurisdiction, and Oliver’s Motion

for Extension of Time to File is denied.




                                           MATT JOHNSON
                                           Justice


Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Opinion delivered and filed October 26, 2022
Appeal dismissed; motion denied
Do not publish
[CR25]




Oliver v. State                                                                        Page 2